DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--
Claim 6. (Canceled) A kit for dilution calibration and sample analysis, comprising a first and a second QMAX device, and a diluent, wherein each of the QMAX devices comprises: a first plate, a second plate, and spacers, wherein: 
i. the plates are movable relative to each other into different configurations; 
ii. each of the plates has, on its respective surface, a sample contact area for contacting a sample that contains a calibration marker and is suspected of containing an analyte; 
and iii. one or both of the plates comprise spacers that are fixed with a respective plate, wherein the spacers have a predetermined substantially uniform height and a predetermined constant inter-spacer distance and wherein at least one of the spacers is inside the sample contact area; wherein one of the configurations is an open configuration, in which: the two plates are separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; and wherein another of the configurations is a closed configuration which is configured after the sample deposition in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of uniform thickness, wherein the uniform thickness of the 
7. (Canceled) A system for dilution calibration and sample analysis, comprising: the kit of claim 6 and a mobile communication device, wherein the mobile communication device comprises software and hardware that are configured to: (i) read and analyze signal of the calibration marker and the analyte in the initial sample and diluted sample at the closed configuration of the QMAX devices; (ii) determine a first concentration of the calibration marker in the initial sample and a second concentration of the calibration marker in the diluted sample; (iii) determine a dilution factor by comparing the first and second concentrations of the calibration marker; and (iv) calibrate the analysis of the analyte based on the dilution factor.
--
Allowable Subject Matter
Claims 1-5, 9-11, 15, 24-28, 30, 35, 36, 39, 40, 42, 44, 47, 57-63, 65, 66, 75, 77, 79-82 are allowed.
The prior art of record fails to teach the invention as set forth in claims 1-5, 9-11, 15, 24-28, 30, 35, 36, 39, 40, 42, 44, 47, 57-63, 65, 66, 75, 77, 79-82, and the Examiner can find no teaching of the method of dilution calibration and sample analysis, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.